UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ýQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-53451 ALTERNATE ENERGY HOLDINGS, INC. (Exact name of Registrant as specified in its charter) Nevada 20-5689191 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 911 E. Winding Creek Dr., Suite 150, Eagle, Idaho (Address of principal executive offices)
